Citation Nr: 1024445	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial higher rating for upper airway 
resistance syndrome, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial higher rating for hand eczema 
(claimed as bilateral hands dermatitis), currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for status 
post left foot bunionectomy residuals (claimed as bunion 
surgery left foot, left foot hallux abductovalgus/hallux 
valgus, metatarsus primus varus, hallux interphalagens, and 
gout left foot).  

4.  Entitlement to an initial compensable rating for status 
post right foot bunionectomy residuals (claimed as bunion 
surgery right foot, right foot residual hallux limitus, and 
gout right foot).  




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1992 to 
September 2007.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2008, a 
statement of the case was issued in January 2009, and a 
substantive appeal was received in March 2009.  

The Board observes that in association with a November 2008 
VA examination, the Veteran underwent pulmonary function 
testing (PFT).  Although the actual PFT report was not 
associated with the claims file until after the RO issued the 
statement of the case in January 2009, the November 2008 VA 
examination report summarized the results of the PFT.  Thus, 
the actual PFT report was duplicative of evidence already of 
record prior to the January 2009 statement of the case and in 
turn, further RO consideration of this evidence is not 
necessary.  38 C.F.R. § 20.1304(c).   

A review of the record shows that the Veteran has also sought 
service connection for gout.  However, it does not appear 
that this issue has been adjudicated by the RO.  In fact, it 
seems that this issue was rolled up into the Veteran's 
original claim for service connection for residuals of 
bunionectomies.  Nevertheless, as this is a separate 
disability, this issue is referred back to the RO for 
appropriate action.  Further, the Veteran is also seeking a 
separate rating for his surgical scars due to his 
bunionectomies.  Thus, this issue is also referred back to 
the RO for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's service-connected upper airway resistance 
syndrome does not require the use of a breathing assistance 
device such as continuous airway pressure (CPAP) machine.  

2.  The Veteran's service-connected hand eczema does not 
comprise 20 percent or more of the entire body or 20 percent 
or more of exposed areas affected, or requires the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12-month period.

3.  The Veteran's service-connected status post left foot 
bunionectomy residuals more nearly approximates resection of 
the metatarsal head.  

4.  The Veteran's service-connected status post right foot 
bunionectomy residuals more nearly approximate resection of 
the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 30 percent for upper airway resistance 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 Diagnostic 
Code 6847 (2009).

2.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the Veteran's service-
connected hand eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.118, Diagnostic Code 7806 (2009).

3.  The criteria for entitlement to an initial disability 
rating of 10 percent, but no higher, for status post left 
foot bunionectomy residuals, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Code 5280 (2009).

4.  The criteria for entitlement to an initial disability 
rating of 10 percent, but no higher, for status post right 
foot bunionectomy residuals have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issues in this case 
(entitlement to assignment of a higher initial rating) are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent in March 2007), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The March 2007 VCAA letter informed the Veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  Further, the letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  See Dingess. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2007, which was prior to the 
October 2007 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in May 2007 and 
November 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Upper Airway Resistance Syndrome

The Veteran is seeking a rating in excess of 30 percent for 
his service-connected upper airway resistance syndrome.  The 
Veteran's disability has been rated by analogy under 
Diagnostic Code 6847, which pertains to sleep apnea syndrome.  
Under this code, a 30 percent rating requires evidence of 
persistent day-time hypersomnolence; a 50 percent rating will 
be awarded with evidence of required use of a breathing 
assistance device such as a continuous airway pressure (CPAP) 
machine; and a 100 percent evaluation requires evidence of 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or the need for a tracheostomy.  38 C.F.R. § 
4.97, Diagnostic Code 6847.

Further, pursuant to 38 C.F.R. § 4.96(a), ratings under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).

Prior to his discharge from service, the Veteran was afforded 
a VA examination in May 2007.  The Veteran's service 
treatment records were reviewed.  The Veteran reported that 
over the last number of years, his wife had told him that he 
snored and he had noted an increase in daytime sleepiness.  A 
sleep study in service in April 2007 found upper airway 
resistance and not true sleep apnea.  At present, the Veteran 
had not implemented any CPAP, orthodontic appliance or 
surgeries.  He had been prescribed Flonase, but had not 
noticed any significant change.  Pulmonary examination was 
normal.  The diagnosis was upper airway resistance syndrome 
and the problem associated with this diagnosis was identified 
as sleep apnea.  There were no significant effects on 
occupation or daily activities.     

In his July 2008 notice of disagreement, the Veteran stated 
that he was in the process of securing a CPAP machine to 
assist with his troubled sleep pattern  

Thus, the Veteran was afforded another VA examination in 
November 2008.  The claims file was reviewed.  While in 
service, the Veteran stated that he had recurrent episodes of 
allergy problems and drainage.  He had considerable daytime 
hypersomnolence noted.  He stated that he had noticed some 
night sweats one to two times per week, which were often 
associated with dreaming during the night.  No documentation 
of fever or chills was noted.  There was no history of 
hemoptysis and/or purulent sputum.  Veteran stated that he 
had to be very alert and careful so he did not get too sleepy 
on daily long drive to and from work.  He indicated that he 
was told in the past that he needed a CPAP machine.  However, 
the examiner noted that a review of the data in the records 
showed that the sleep study diagnosed upper airway resistance 
syndrome without sleep apnea.  It was recommended that he be 
treated with a nasal spray and specifically noted in record 
that a CPAP device was not supported at that time.  The 
Veteran indicated that his primary care doctor was intending 
to do another referral for a repeat sleep study.  The Veteran 
also provided  that he had bought a CPAP machine off the 
internet.  The examiner advised that the Veteran get advice 
on its use from a professional before using since it was not 
a prescribed purchase.  The examiner observed that a May 2007 
treatment record indicated that the Veteran did not have any 
problems with wheezing, hemoptysis, and/or chest pain.  There 
was documentation of the Veteran having some sleep 
disturbance.    

Pulmonary function testing showed restrictive pattern, mild 
impairment.  There was no significant bronchodilator 
response.  FEV1 pre-measured was 3.50, or 78% and post-
measured was 3.80 or 85% with a 9% change.  FVC was noted 
pre-measured to be 4.39 or 75%, and post-measured was 4.54 or 
76% with a post change of 3%.  There was no history of 
pulmonary hypertension, RVH or Cor Pulmonale.  Further, there 
was no past history of congestive heart failure or residuals 
of pulmonary embolism.  There was also no evidence of 
ankylosing spondylitis to decrease lung expansion.  On 
physical examination, lungs were clear to auscultation and 
percussion.  There was good bilateral expansion on deep 
breathing.  No rales or rhonchi were observed.  The diagnosis 
was upper airway restrictive pattern as noted of PFT, with 
mild impairment; and allergic rhinitis, as Veteran was 
previously prescribed Flonase nasal spray and still had 
available for use when needed.  

It was again observed that the Veteran had purchased an 
online C-PAP machine on his own and related that he was 
planning on having a private sleep study, but this had not 
been accomplished yet.  The examiner again noted the 2007 
sleep study that determined that the Veteran at that time did 
not have findings of sleep apnea and CPAP device was not 
supported.  Records revealed a diagnosis of sleep disturbance 
with complaints of unrestful sleep and daytime sleepiness in 
July 2007.  A contemporaneous chest x-ray showed that the 
lung fields were clear.  The heart was not enlarged.  There 
was no pleural effusion and the pulmonary vascularity was 
normal.    

Given that the service treatment records were reviewed by the 
initial examiner and the claims file was reviewed by the most 
recent examiner, and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.  

In his substantive appeal, the Veteran again indicated that 
CPAP machine had been suggested, which should be documented 
in his military records.  He also reported sleep deprivation 
during the day as well as nighttime shortness of breath, and 
excessive snoring. 

Based on the evidence of record, the Board finds that the 
Veteran is not entitled to a higher rating under Diagnostic 
Code 6847 for his upper airway resistance syndrome.  The 
evidence of record does not establish that the Veteran 
requires the use of a breathing assistance device as required 
under the 50 percent criteria.  Although the Veteran bought a 
CPAP machine off the internet, there is no medical evidence 
to show that the Veteran was actually prescribed the use of 
such a machine.  In fact, the most recent VA examiner 
specifically noted that a CPAP machine had not been 
prescribed by a professional.  Further, despite the Veteran's 
assertions, the April 2007 sleep study that was done in 
service clearly recommended nasal spray and only recommended 
a CPAP machine if it was determined that there was no 
improvement.  Nevertheless, to date, there is no medical 
evidence showing that a CPAP machine has been prescribed by a 
medical professional to the Veteran.    

The Board has also determined whether a higher rating would 
be warranted under the General Rating Formula for Restrictive 
Lung Disease (diagnostic codes 6840 through 6845).  However, 
there is no objective medical evidence of an FEV-1 of 40 to 
55 percent predicted, or FEV- 1/FVC ratio of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroid to warrant the next higher rating of 60 
percent.  The recent PFT at the November 2008 VA examination 
showed that FEV-1 post measured was 85 percent and FVC post-
measured was 76%, which was clearly higher than the criteria 
for a 60 percent rating.  Further, there is no objective 
evidence of needing monthly visits to a physician or the use 
of systemic corticosteroid.  

In conclusion, a preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
Veteran's service-connected upper airway resistance syndrome.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Hand Eczema

The present appeal also involves the Veteran's claim that the 
severity of his service-connected hand eczema warrants a 
higher disability rating.  The Veteran's service-connected 
hand eczema is currently rated as 10 percent disabling by the 
RO under Diagnostic Code 7806.  Under Diagnostic Code 7806 
for dermatitis or eczema, a 30 percent rating requires that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent is warranted when the skin disability 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas is affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806.

At the May 2007 VA examination, the Veteran reported that the 
rash on his hands was worse during the summer months and then 
it waxed and waned, but was never completely gone.  He used 
Lidex cream three times a week, on average.  He described a 
burning and itching that affected  the areas of the hand and 
fingers bilaterally.  He reported that the condition had not 
been progressive as there had been no other areas of the body 
affected.  He had no known allergies.  There were no systemic 
effects in addition to the skin lesions and symptoms to the 
hands bilaterally.  On examination, the hands had scattered 
eczematous lesions and some dryness.  There was no skin 
breakdown or bleeding.  There was no evidence of secondary 
infections.  There was mild erythema and scaliness 
appreciated to fingers and hands bilaterally.  The examiner 
indicated that zero to five percent exposed skin was affected 
and 20 to 40 percent of total skin surface was affected.  The 
diagnosis was hand eczema and no significant effects on 
occupation or daily activities were found.  

At the November 2008 VA examination, the Veteran reported 
that the rash on his hands had been intermittent and tended 
to be more active in summer months.  It had not been 
progressive.  The Veteran reported using a corticosteroid, 
but not immunosuppressive drugs.  There was no history of 
urticaria, cutaneous vasculitis or erythema multiforme.  On 
physical examination, although the Veteran reported a rash on 
the lateral sides of the hand, there was no visible rash 
noted.  The percent of exposed areas affected was zero 
percent, and the percent of entire body affected was zero 
percent.  There was no significant scarring or disfigurement.  
Further, there was no history of acne, chloracne, alopecia or 
hyperhidrosis.  The diagnosis was eczematoid rash, aggravated 
seasonally and currently inactive.  Only topical creams had 
been used for control.  

Given that the service treatment records were reviewed by the 
initial examiner and the claims file was reviewed by the most 
recent examiner, and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.  

The Board does observe that in his March 2009 substantive 
appeal, the Veteran reported that both hands continued to 
itch excessively, peel and become painful as well as bleed at 
times.  He also reported that summer time was much worse than 
winter months. 
 
The Board has considered the Veteran's assertions.  
Nevertheless, based on the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's service-connected hand eczema is not warranted.  
Although the May 2007 examination indicated that 20 to 40 
percent of total skin surface was affected, the medical 
evidence of record also clearly showed that the skin 
disability had not progressed beyond the Veteran's hands.  In 
other words, the only area affected is the Veteran's hands.  
Thus, given that only the Veteran's hands are affected, it 
follows that at least 20 percent of the total skin surface 
could not be affected.  Further, the examiner also indicated 
that only zero to five percent of exposed skin was affected.  
Significantly, the most recent examination showed that the 
Veteran's hand eczema does not affect 20 percent or more of 
the entire body or 20 percent or more of the exposed areas 
affected.  Further, there is no objective medical evidence 
showing that the Veteran required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for at least 
six weeks or more during the past 12-month period.  In sum, 
the severity of the Veteran's skin disability is adequately 
contemplated in the current 10 percent rating.  

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for his service-connected hand eczema.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Status Post Left and Right Foot Bunionectomy Residuals

At the May 2007 VA examination, the Veteran reported pain to 
the feet bilaterally,  He underwent a right bunionectomy in 
June 2006 and a left bunionectomy in November 2006.  However, 
he continued to have sharp pains in the feet particularly the 
first metatarsophalangeal joint with a decrease in range of 
motion.  It was noted that the Veteran had limited range of 
motion across the first metatarsophalangeal joint.  He 
continued to have pain and discomfort as well as swelling.  
He walked with an altered gait and had increased tread wear 
to the outside of his shoes.  He took Motrin on a daily basis 
with only minimal benefit.  The Veteran also soaked his feet 
every other day to help reduce pain and swelling.  He 
described flare-ups that occurred weekly depending upon 
weight-bearing activity and weather.  The Veteran had lost 
time from work due to bunionectomy and subsequent hardware 
removal.  He reported pain, stiffness, deformity and 
fatigability.  He described weekly flare-ups of moderate 
severity that lasted one to two days.  The functional 
impairment during flare-ups included increased pain, 
difficulty lifting and weight-bearing, difficulty with 
activity against resistance and some decreased range of 
motion.    

On physical examination, range of motion of the 
metatarsalphalangeal joints were dorsiflexion and plantar 
flexion of zero to 100 degrees on the left and dorsiflexion 
and plantar flexion of zero to 150 degrees on the right.  All 
other joints of the foot had normal range of motion.  There 
were scars noted over the MTP joints bilateral status post 
bunionectomies.  The scars were well healed with minimal 
tenderness to palpation.  The scars did not limit range of 
motion of the joints.  There was tenderness to palpation to 
the MTP joints bilaterally.  There was no redness, but some 
swelling was noted to the MTP joint area bilaterally.  No 
other deformities were found.  The examiner observed that 
there was mild increase in pain without additional weakness, 
excess fatigability, incoordination, lack of endurance or 
additional loss in range of motion with repetitive use.  The 
examiner could not express without resorting to mere 
speculation, additional limitation due to repetitive use 
during a flare-up.  The diagnosis was status post bilateral 
bunionectomies with residual decreased range of motion to 
bilateral first MTP joints.  The examiner noted significant 
effects on occupation due to decreased mobility, problems 
lifting and carrying and pain.  It was determined that the 
Veteran's feet disability had a mild effect on driving, a 
moderate effect on chores, shopping, exercise, and 
recreation, and prevented sports.  
 
In his July 2008 notice of disagreement, the Veteran reported 
limited range of motion, pain in both feet, gout flare-ups, 
and painful scars.

The Veteran was afforded a separate VA examination in 
November 2008 for his feet.  The claims file was reviewed.  
The Veteran reported that his feet were 5/10 in terms of pain 
that went up to 9 with activity.  His feet were aggravated by 
standing 20 minutes, walking one block, going up and down 
stairs, lifting 50 pounds or driving over 15 minutes.  He 
wore inserts in his tennis shoes, otherwise had no assistive 
device.  He did report flare-ups of gout about once a month 
which involved his great toes and ankles.  It was noted that 
his last x-rays of his feet just showed evidence of prior 
surgery.  

Physical examination of the right foot showed a scar on the 
dorsum of the right great toe, vertically placed measuring 9 
cm that was well healed.  The scar was moderately tender to 
palpation.  Metatarsophalangeal flexion of the right great 
toe was 15 degrees, and extension was 10 degrees.  There was 
the 10 degree angulation of the right great toe.  The flexion 
of the toes was 30 degrees and extension was 20 degrees.  
There was tenderness of the medial aspect of the ankle and of 
the Achilles tendon.  There was trace edema of the ankles.  
However, there was normal pulse and sensation.  There were no 
calluses or ulceration on the ventral surface of the right 
foot.  With respect to the left foot, there was a scar on the 
dorsum of the left great toe measuring 8 cm.  There was 10 
degree angulation of the great toe.  Plantar flexion was 20 
degrees and dorsiflexion was 10 degrees.  There were no 
calluses or ulcerations.  There was tenderness of the 
Achilles tendon and of the lateral aspect of the left foot.  
There was normal sensation and pulse.  There was no callus or 
ulceration of the ventral.   

A contemporaneous x-ray showed bilateral surgery for hallux 
valgus deformity had been performed.  Metallic screws were 
seen in the proximal phalanges of the great toe on both 
sides.  The heads of the metatarsal bones had been shaved.  
Mild degenerative change was seen in the first MP joints.  
The other visualized skeletal structures appeared 
unremarkable.  There was no plantar spur, but there was a 
small spur at the attachment of the Achilles tendon on the 
right side.  The impression was hallux valgus of both feet 
status post operative repair in 2006 with continued foot 
pain, the right more pronounced than the left; moderate 
disability with progression; and mild degenerative joint 
disease on x-rays.  The examiner also noted that the Veteran 
had gout of the great toes, ankles and wrists.  The Veteran 
complained of pain with weight bearing of both feet.  There 
was no weakness, stiffness, swelling, heat, redness or 
painful motion. Further, there was no hammertoe, hallux, 
clawfoot  or other deformity.  There was also no pes planus.  

Given that the service treatment records were reviewed by the 
initial examiner and the claims file was reviewed by the most 
recent examiner, and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.  

In his substantive appeal, the Veteran continued to report 
inability to stand for long periods, limited range of motion, 
painful scars, and problems with his gout.  He indicated that 
walking was very painful and it was impossible to run.  

After reviewing the evidence, the Board finds that a 10 
percent rating for each foot is warranted.  Under Code 5280, 
resection of the metatarsal head warrants a 10 percent 
rating.  The Board notes that the record shows that the 
metatarsal heads have been shaved.  In the Board's view, this 
arguably constitutes a resection of the metatarsal head.  As 
such a 10 percent rating is warranted for each foot. 

A 10 percent rating is the highest rating available under 
Code 5280.  Code 5284 does provide for rating other foot 
injuries.  However, the disability must be moderately severe 
to warrant a 20 percent rating.  In the present case, the 
most recent VA examiner described the foot disabilities as 
moderate.  The Board notes here that any impairment due to 
residual scars and/or the Veteran's gout are not for 
consideration in this appeal.  These issues have been 
referred to the RO in the Introduction to this decision.  

In conclusion, the Board finds that initial separate ratings 
of 10 percent, but no higher, for status post left and 
bunionectomy residuals, are warranted, effective September 
14, 2007.  It appears that the degree of disability has been 
consistent throughout the appeal period.  Thus, the effective 
date assigned is the date after the Veteran's discharge from 
service.   

Extraschedular

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 30 percent for upper airway 
resistance syndrome is not warranted.  Further, an initial 
rating in excess of 10 percent for hand eczema is not 
warranted.  To that extent, the appeal is denied.  

Initial separate ratings of 10 percent, but no higher, for 
status post left and right foot bunionectomies, are 
warranted, effective September 14, 2007.  To that extent, the 
appeal is granted, subject to laws and regulations applicable 
to payment of VA monetary benefits.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


